BOC

a

Repubke of Liberia

Forestry Development Authority
P.G. Box 10-3010 |
Kuppu House, Elise Saiiby’s Compound, Sinkor
1000, Monrovia 19, Liberia

CONTRACT TO MANAGE TIMBER SALE
AREA? A216
PORKPA & GOLA KONNEH DISTRICTS
GRAND CAPE MOUNT COUNTY

Holder: Sun Yeun Corporation
Old Road, Congo Town ,
Monrovia, Liberia

July 21, 2010

REPUBLIC OF LIBERIA
FORESTRY DEVELOPMENT
AUTHORITY

TIMBER SALE CONTRACT

Company: Sun Yeun Corporation
Old Road, Congo Town
Monrovia, Liberia

Region: Sector # 1 County:
Grand Cape Mount

Districts: Contract Number:
Porkpa & Gola! TSC-0007
Konneh

Forest Area:
TSC Area “A-16”

Contract Signing Date: Termination Date:

July 21, 2010 July 20, 2013

‘bl of Cones

PART A ~ SPECIFIC PROVISIONS.
Al - Location and Area

A2— Area Map........
A3 — Performance Bond

A4 — Land Rental Bid........0...
AS - Evidence of Access to Capital & Equipments.

PART B~ STANDARD PROVISIONS .soncceossoorissinssstsnssninnnceeee.. 4

B2.1— Contract Area
B2.11 - Reservations
B2.2 ~ Termination Dat
B2.3 ~ Assignment...

B3.0 - OBLIGATIONS OF CONTRACT HOLDER.
B3.1 — Pre-Felling Operations ....
B3.12 — Initial Social Agreement:
B3.13 — Business Plan...
B3.14 — Annual Operational Plan...

B3.15 — Initial Performance Bond and First Annual Performance Bond
B3.2 — Responsible Employment and Management Practice.

B3.21 ~ Safety 10
B3.22 — Health .. 10
B3.23 — Use of Local Labo 10
B3.3 — Responsible Environmental Practices 10

B3.4 -— Laws and Regulations
B3.41 — Governing Law.....

B3.42 — Third-Party Beneficiaries
B3.43 — Harvesting Practices...
B3.44 — Prohibited Transactions
B3.45 — False Statements and Material Misrepresentations
B3.46 — Indemnification and Liability

B4,0 - RIGHTS OF HOLDE
B4.1 — Occupancy of Surface and Easements.
B4.11—Public Lands Inside Contract Area
B4.14 — Other Activities Outside of Contract Area
B42 — Holder Improvement........0..c cscs ces

B4.2] — Construction of Improvements.
B4.22 — Approval Requirements.........
B4.23 — Right of Others to Use Facilitie:
B4.24 — Removal .
B4.3 — Right to Take and Use Wate
B4.4 — Use of Gravel, Sand, Clay, and Stone
B4.5 — Holder’s Agents...

B5.0 - REPRESENTATIVES AND COMMUNICATION:
B5.1 ~ Holder’s Representatives......
BS.2 - Government Representatives.
B5.3 - Government Inspection........
B5.4 — Notices
B5.5 — Reports ..
B5.51 ~ Records Maintenance and Inspection (Generally)
B5.52 — Annual Reports......cccecee
B5.53 — Other Reporting Requirement.
BS5.54 — Holder to Provide Documents Free of Charge
85.55 — Broad Public Access to Information

B6.0 - OPERATIONS ..
B6.1 — Operations General
B6.11 - Annual Operational Plan.
B6.12 ~ Annual Performance Bon

B6.13 — Annual Harvesting Certificate 21
B6.14 — Changes to Annual Operational Plan 21
B6.18 — Infrastructure and Works.......0....000.. .22
B6.2 — Timber Specifications . .22
B6.21 — Merchantable Trees... 22
B6.22 — Minimum Diameter Limit 22
B6.23 — Felling and Utilization Standards 23
B6.24 — Tree Clearing........... 23

B6.25 — Construction Timber .
B6.3 — Protection of Environment and Contract Area
B6.31 ~ Encroachment.....
B6.32 — Damage to Trees.

B6.33 ~ Protection of Land Survey Monuments ....0.0..c0.- 24
B6.34 — Protection Measures for Plants, Animals, and Cultural Resources 24
B6.35 — Wildlife Management and Protection ....cccccccsecssescecsesses 25
B6.36 — Watercourse Protection . 35
B6.37 — Erosion Prevention and Contro’ 25

BG6.38 ~ Prevention of Pollutio:
B6.4 — Practice of Silviculture.

B6.41 — Conduct of Logging ... 26
B6.5 — Road Construction and Maintenance 26
B6.6 — Fire Precautions and Control ....cscccescssssssssesesssescesesseressessessseessesee + 26
B6.61 ~ Fire Control
B6.62 — Fire Suppression Costs
B7.0 — Participation in Chain of Custody System

B8.0 - FISCAL OBLIGATIONS..
B8.1 — Fees and Rental Bids......
B8.11 — Land Rental Bid Payment:

B8.12 - Stumpage Fee................. q

B8.13 ~ Land Rental Fees...
B8.14 — Forest Product Fees
B8.2 — Other Payment Rates..
B9.0 — Timber Cut Through Mistake..............
B9.1 - Timber Damaged Without Negligence
B9.11 — Timber Unnecessarily Damaged or Negligently or Willfully Cut
B9,12 — Careless Falling or Extraction
B9.13 — Liquidated Damage:
B9.2 — Payments ............
B9.2] ~ Designated Account
B9.22 — Accrual ... eee
B9.23 — Payment Guaranteed by Bond or Deposited Securities
B9.24 — Payments Not Received ...
B9.35 - Prohibitions

B10.0- PERFORMANCE AND SETTLEMENT

B
Bi
B
B
Bl
B
Bl

B10.23 ~ Force Majeure ...

B
Bl

B10.26 — Failure to Execute Contract

B
Bl
B
B
B
B
Bl
B

0.1 — Non-Waiver...... cee
0.12 — Approval and Consent.
0.13 — Disputes and Claims
0.14 ~ Contract Documents
0.2. ~ Title and Liability.
0.21 ~— Title Passage..

0.22 — Liability for Los

0.24 - Contract Interruption
0.25 ~ Breach... etc

0.27 ~ Termination for Breach...
0,28 — Termination for Breach Procedure
0.3 — Periodic and Other Reviews.
0.31 — Annual Compliance Audi
0.32 - Additional Audits ............
0.4 — Settlement and Contract Closur
0.41 — Settlement...

This Contract is entered into at the City of MONROVIA County of
MONTSERRADO, Republic of Liberia, under the General Business Law, Title 14
of the Liberia Code of Law Revised, between the Government of the Republic of
Liberia (GOVERNMENT), acting through the Forestry Development Authority
hereinafter referred to as the AUTHORITY, and Sun Yeun Corporation, a company
duly organized, existing, and doing business under the Laws of the Republic of
Liberia, hereinafter referred to as the CONTRACT HOLDER, OR HOLDER.

WHEREAS, (1) Section 5.4 of the National Forestry Reform Law of 2006
authorizes the AUTHORITY to grant licenses for sound, long-term forest
management, including inventories, preparation of management plans, and
ANNUAL OPERATIONAL PLANS, through Timber Sale Contracts; (2)
HOLDER wants to accept responsibilities for stewardship of public forest land and
to purchase, cut, and remove timber from that land; (3) AUTHORITY, having
advertised a concession auction at which HOLDER was the successful bidder, wants
to issue HOLDER a license for sustainable management and harvest in the
advertised area; and (4) HOLDER and AUTHORITY are willing to be bound by the
terms set out in this Contract;

Now, THEREFORE, AUTHORITY and HOLDER agree as follows:

This contract consists of two Parts: A — Specific Provisions, and B — Standard
Provisions, together with contract area maps, plans specifications, and other
attachments specified in the text of Parts a and B.

PART A — SPECIFIC PROVISIONS

Al - Location and Area
See Section B2.1 (Contract Area)

The Contract Area of 5000 Hectares has the following Metes and Bounds
Description:

Timber Sale Contract A-16 lies within Latitudes 7°7°12” - 7°10°48” North of the equator and
Longitudes 11°3’36” - 11°12’0” West of the Greenwich meridian and it is located in Grand Cape
Mount County-Liberia.

Starting from the town of Tokonjor, (7°08’05.86”N-1 1°12” 32.52”W) thence a line runs S$ 31° E
for 464 meters to the point of COMMENCEMENT; (7°07752.75"N-1 1°12 24.88" W); thence a
line runs S 28° E for 813 meters to a point (7°07°29.28"N-11°12712.65” W); thence a line runs S
74° E for 5,539 meters to a point (7°06’40.45” N-11° 09°19.96" W); thence a line runs N 69° E
for 2,971 meters to the point (7°07714.46"N-1 1°07°48.62”W), thence a line runs N 11° E for
1,923 meters to a point (7°08"15.77”N-11°07°36.47"W); thence a line runs N 28° E for 1,255
meters to a point (7°08751.84”N-1 1°07°17.37"W); thence a line runs N 78° E for 7,457 meters to
the point on the Southern boundary line of TSC A-10 (7°09'44.52” N-11°03?20.66” W); thence a
line runs N 63° W for 6,114 meters to the point (7°11'14.87°'N-11°06' 18.66" W); thence a line
runs S 35° W for 2,002 meters to a point (7°10°23.30"N-1 1°06’56.17”W); thence a line runs N
89° W for 1,582 meters to a point (7°10°24.14” N-11° 07°47.55" W); thence a line runs S 78° W
for 3,623 meters to a point (7°10°00.89"N-1 1°09°43.23”W); thence a line runs S 24° E for 2,695
meters to a point (7°08"40.64”N-11°09°07.72”W); thence a line runs S$ 48° W for 1,281 meters
to a point (7°08"12.91"N-11°09°38.80”"W); thence a line runs Due West for 1,452 meters to a
point (7°08713.11”N-11°10°26.14”W); thence a line runs N 42° W for 1,557 meters to a point
(7°08?50.56"N-11°00715.0"W); thence a line runs S 55° W for 3,145 meters to the point of
COMMENCEMENT (7°07°52.75”N-11°12’24.88” W), Embracing 12,355 acres or 5,000
hectares of forest land and no more.

-2-
A2- Area Map

A map of the CONTRACT AREA attached if there is a discrepancy between

the map and the written Metes and Bounds description, see B8.31

Liberia's Forestry Development Authority

5,000 Hectares-Grand Cape Mount County-Liberia
onagine
+ + Poet + + + +
hap
kK) 8 8
he
+ 4 swipe * + tow H
Banter sue mas aw
2 3e3m
rape + 2 + + +
vegginwey tpg cien LA ———
+ + eRe gh fT y+
rosopr GE" “Nove west Bk:
cupame mn Tae
8 senwenagieif
rs + e+ + A +@ aR +
ter es song viage NSE ;
1 ie :
ogee + &. et OS a +
Jesu
(@Tamdorns (2)
ile + + e
eo.

Map of: SUN Yeun Corporation, (TSC A-16) &

+ + + +
te, + TET
a
oucae
+ +
Were
+ + expres compa
a
+

@
e

ed places
Populated pia

interpretation Key

Survey town:

‘Scade = 1:63,352
Os 05 Mes

Prepared by the Geographic Information Systems & Remote Sensing Laboratory-FD A>

A3 — Performance Bond
Applicable to B3.2 and B7.34

The required initial Performance Bond amount in United States dollars is $25,000.00

A4 ~ Land Rental Bid
Applicable to B7.11

The land rental bid in United States dollars is $16.00 per hectare per year.

AS. Evidence of Access to Capital and Equipment

Within 90 days of the signing of this contract, CONTRACT HOLDER will supply
to the AUTHORITY:

A. Evidence of access to at least US$250,000 in funds available for use in executing this
contract during the first six months of the contract life;

B. Evidence of access to a D6 or machine of similar capabilities available not later than
October 21, 2010 for use in executing this contract during the first six months of the
contract life, this being in addition to the equipment to which the CONTRACT HOLDER
has demonstrated access in earlier submissions to the AUTHORITY:

C. Evidence that the provider of funds and equipment has sufficient capital to meet its
obligations to the CONTRACT HOLDER

Failure of the CONTRACT HOLDER to meet these requirements in a form acceptable to the
AUTHORITY will represent an event of default

PART B - STANDARD PROVISIONS

‘This Part is organized into Atticles, Sections, and Subsections. These arc numbered in
accordance with the following scheme: Article B1.0, Section B1.1, and Subsection Bt.11.
References to an Article include all Sections and Subsections within that Article and references
to a Section include all Subsection within that Section. Cross-references within this contract cite
the reference number of the applicable Article, Section, and Subsection, Descriptive headings
used are not to be considered in determining the rights and obligations of the parties.

The Standard Provisions in this Part are subject to Specific Provisions of the contract stated
in Part A. When appropriate, Specific Provisions established in Part A are cited by reference
number.

B1.0— INTERPRETATION AND DEFINITIONS

The following rules of interpretation govern this Contract, unless the Contract
expressly provides otherwise:

G) All written plans, certificates, approvals, communications, and notices required under
this Contract must be in English.

Gi) AH monetary amounts in this Contract are stated in United States dollars. All
MONETARY OBLIGATIONS are payable in United States dollars,

Gii)AI] references in this Contract to statutes, regulations, and codes of practice
incorporate the material as it may be from time to time amended, If the material is
tepealed, the reference is to the material that replaces the repealed material, as
determined by the CONTRACTING OFF ICER.

(iv)There are no oral provisions to this Contract; the whole agreement is in writing. At
the time of signing, this document reflects the whole agreement.

(v) Future modifications or additions to this Contract must be in writing.

-4.
(vi)This Contract does not create any sort of agency, partnership, joint venture, or other
business entity.

(vii) Time is of the essence. That means that if this Contract goes before a court, the
court should honor the time limits and deadlines in this Contract as firm unless the
parties agree to waive them.

(vill) Ifa court determines that some part of this Contract is invalid, the parties want the
court to strike only the offending provision and not the entire Contract.

(ix)Each party wants to keep a legally valid “original” of the signed Contract. Therefore,
the parties are signing two duplicate original versions of this Contract. If a court is
ever asked to admit the text of this Contract into evidence, the parties ask the court to
consider either duplicate original document to be acceptable proof of the Contract.

(x) Descriptive headings used in this Contract are not to be considered in determining the
rights and obligations of the parties.

(xi) “Includes” as used in this Contract means “includes but is not limited to.”

Except for the following terms, which are capitalized in this Contract and defined below, terms
in this Contract have their common contextual definition. In case of dispute, CONTRACTING
OFFICER may interpret terms in accordance with accepted terminologies of the forestry
profession.

AGENT, when used to describe persons acting on behalf of IIOLDER, includes employees and
independent contractors. “Independent contractors” as used here comprises the entire chain of
PERSONS linked by contract, subcontract, or employment through an independent contractor.
ANNUAL HARVESTING CERTIFICATE means a certificate issued by AUTHORITY in
accordance with Section B6.13.

ANNUAL OPERATIONAL PLAN means the plan required under Section B6.11.

AUTHORITY means the Forestry Development Authority (FDA).

AWARD NOTICE DATE means the date that the tentative contract award notice is given to the
winning bidder.

BOARD OF DIRECTORS means the Board of Directors of AUTHORITY.

BREAST HEIGHT means a point on a tree 1.36 meters above the average ground level or, if
there is a buttress, 30 centimeters above the convergence of the buttress.

BUSHMEAT means meat of wild animals killed for subsistence or commercial purposes.

CHAIN OF CUSTODY means the path of custodianship followed by LOGS, TIMBER, and
WOOD PRODUCTS through harvesting, transportation, interim storage, processing,
distribution, and export, from source of origin to end use. Chain of Custody continues despite
changes of state — for example, changes resulting from cutting, processing, splitting, or sorting.
CHAIN OF CUSTODY SYSTEM means the set of procedures and mechanisms used to track and
monitor CHAIN OF CUSTODY.

CLAIM means a written demand by one of the parties seeking the payment of money, adjustment
or interpretation of contract terms, or other relief, under or relating to this Contract.

CONTRACT AREA means the area described in Specific Provision Al.

CONTRACT EFFECTIVE DATE means the date upon which this Contract satisfies the
requirements of Section 5.3(f) of the National Forestry Reform Law of 2006 that the Contract be
both signed by the President and ratified by the Legislature.

5
CONTRACTING OFFICER means an AUTHORITY officer to whom AUTHORITY has
delegated the power and duty to administer this Contract, including but not limited to inspection
and enforcement of the Contract, under Section B5.2.

CONTROL means the power to exercise, directly or indirectly, a controlling influence over the
management, policies, or activities of an individual or business concem, whether through
ownership of voting securities, through one or more intermediary individuals or business
concerns, or otherwise. In all events, “control” shall be deemed to include ownership, directly or
indirectly, of an aggregate of 10 percent or more of either the voting power or the equity
interests.

EPA means the Environmental Protection Agency.

FEE means any sum charged in conformance with Section 14.2 of the National Forestry Reform
Law of 2006.

FELLING EFFECTIVE DATE means the date on which AUTHORITY certifies that the
HOLDER has completed all PRE-FELLING OPERATIONS.

FOREST PRODUCT means any material derived from FOREST RESOURCES, including but
not limited to flora, fauna, and micro-organisms that may be exploited for social, economic, or
other benefits.

FOREST RESOURCES means anything of practical, commercial, social, religious, spiritual,
recreational, educational, scientific, subsistence, or other potential use to a human that exists in
the forest environment, not limited to flora, fauna, or micro-organisms.

GOVERNMENT means the government of the Republic of Liberia and includes all branches,
subdivisions, instrumentalities, authorities, and agencies.

HARVESTING BLOCK means an area for TIMBER harvest identified in an ANNUAL
OPERATIONAL PLAN under Section B6.11.

HOLDER (or CONTRACT HOLDER) means the PERSON entering into this Contract with
AUTHORITY and receiving a license to harvest TIMBER under this Contract,
INFRASTRUCTURE means non-movable assets, including:

Gi) Transportation and communication facilities, including roads, bridges, railroads,
airports, landing strips and landing pads for aircraft, garages, canals, pipelines, and radio,
telephone, and telegraph facilities;

(ii) Port facilities, including docks, harbors, piers, jetties, breakwaters, terminal
facilities, warehouses, and equipment for loading and unloading;

(ili) Electrical power, water, and sewage facilities, including water supply systems and
water drains for disposal of plant wastes and sewage;

(iv) Public welfare facilities, including schools, clinics, hospitals, and public halls; and

(v) Miscellaneous facilities built in connection with the operation of the foregoing,
including offices, employee housing, machine shops, foundries, repair shops, and
warehouses.

LOG means a portion of a tree, with or without side limbs and bark removed, otherwise
substantially intact and intended for further processing.
MERCHANTABLE LOG means a LOG capable of being processed into WOOD PRODUCTS of
commercial value, however:
(i) If a tree was not bucked to assure as much volume as possible, merchantable
contents are assessed as if it had been properly bucked.

- 6-
(ii) The LOG is not merchantable if one-third or more of its volume is subject to major
defects. “Major defects” includes heart shake, ring shake, heart decay, holes, shatters, dry
rot, parasitic damage, and similar characteristics reducing the commercial value of a LOG.

(iit) The LOG is not merchantable if the volume of its sapwood exceeds one-third of its
total volume, unless it can be sold, processed, or otherwise utilized commercially together
with its sapwood.

(iv) The LOG is not merchantable if the diameter of any branch knot, decayed knot, hole,
or decayed butt or the sum of the diameters of such defects exceeds the gross diameter of
the LOG inside bark at its small end.

In applying this definition, use the standards for determining volume and grading referenced in
AUTHORITY Regulation 108-07 on Establishing a Chain of Custody System, Sections 26 and
27.
MERCHANTABLE TREE means a tree that is at least 60 centimeters in diameter at BREAST
HEIGHT that can produce at least one MERCHANTABLE LOG and is identified and marked
for felling in the ANNUAL OPERATIONAL PLAN.
MONETARY OBLIGATIONS means all amounts the HOLDER owes under this Contract,
including FEES, liabilities, and amounts owed under Social Agreements.
PERSON means any individual, partnership, joint venture, association, corporation, trust, estate,
unincorporated entity, community, government, or state, and any branch, division, political
subdivision, instrumentality, authority, or agency.
PLANT AND EQUIPMENT means the following assets, other than INFRASTRUCTURE,
necessary or desirable for operations under this Contract:

(i) Felling and extraction equipment;

(ii) Facilities and equipment to saw, cut, and otherwise process TIMBER;

(ii) Facilities and equipment used in connection with the operation of the foregoing,

including offices, machine shops, repair shops, and warehouses;

(iv) Facilities and equipment for the maintenance of personnel, including dwellings,

stores, mess halls, and recreation facilities; and .

(v) Moveable equipment, including motor vehicles, used with assets in the above four
categories or with INFRASTRUCTURE.
PRE-FELLING OPERATIONS means
() Completion of an Environmental Impact Assessment;
(ii) Execution of required Social Agreements;
(iii) Preparation of a Business Plan;
(iv) Preparation of an initial ANNUAL OPERATIONAL PLAN; and
(v) Posting of an initial Performance Bond, followed by posting of an annual
Performance Bond.
TIMBER means sawn or cut wood or LOGS.
WOOD PRODUCT means a processed item made substantially of wood, including but not
limited to lumber, plywood, veneer, particleboard, and pulp. In case of doubt whether an item is
a WOOD PRODUCT, follow how the term is used in AUTHORITY Regulation 108-07 on
Establishing a Chain of Custody System.

WORK means actions associated with the construction, reconstruction, demolition, repair,
or renovation of a building or structure or surface and includes site preparation, excavation,
assembling, installation of plant, fixing the equipment, and laying out of materials, and any
action pertaining to logging or preparation of logging activities.

7
B2.0- GRANT
B2.1— Contract Area

AUTHORITY grants HOLDER the license to harvest TIMBER within the confines of the
CONTRACT AREA (see Specific Provision Al). This license is contingent on adherence to the
terms of this Contract. HOLDER’s harvests must be consistent with sustainable management of
FOREST RESOURCES and implementation of the plans required under Section B3.11. This
license is exclusive, subject to the reservations in Section B2.11. FOREST PRODUCTS other
than TIMBER are not granted under this license unless a specific provision in the Contract
allows their harvest or use.

In the event of a resurvey, HOLDER shall promptly report to AUTHORITY any discrepancy in
the metes and bounds and/or the CONTRACT AREA maps for appropriate action and
adjustment.

B2.11 - Reservations

The parties recognize that Chapters 11 and 12 of the National Forestry Reform Law of 2006
reserve rights for private landowners and the public, and HOLDER agrees to respect those rights.
In addition, the GOVERNMENT reserves the right:

(a) Of access, or to allow others to access, the CONTRACT AREA for the purpose of
exploring for or exploiting minerals or other substances or for any subsoil investigation or other
reasonable investigation, provided HOLDER’s operations and activities shall not be unduly
interfered with nor its rights prejudiced and that if damages result to HOLDER’s property as a
result of such exploration, investigation, or exploitation, the GOVERNMENT agrees to provide
fair compensation to HOLDER for such damages.

(0) To take from the CONTRACT AREA such TIMBER and FOREST PRODUCTS as
may be required for public purposes or to allow others to access the CONTRACT AREA fur
traditional and customary community uses of TIMBER and FOREST PRODUCTS, provided
HOLDER’s operations and activities shall not be unduly interfered with nor its rights prejudiced.

(c) To enter the CONTRACT AREA to conduct reforestation or any other activity, as may
be required for public purposes, provided HOLDER’s operations and activities shall not be
unduly interfered with nor its rights prejudiced.

(d) To construct roads, highways, railways, and communication lines within the
CONTRACT AREA, provided the GOVERNMENT shall not unreasonably interfere with
HOLDER’s operations and shall compensate HOLDER for damage caused, including, but not
limited to, property damage and economic or other losses, including lost profits.

B2.2 — Termination Date

(a) HOLDER’s license to harvest TIMBER ends on the termination date specified in this
Contract, unless extended or shortened under a provision of this Contract or by operation of law.
(b) This Contract is not renewable. Limited extensions are possible under Section B8.5
(Force Majeure). HOLDER shall discharge all its obligations under this Contract in a timely
manner, excepting only those obligations for which AUTHORITY has given written permission

-8-

&
to delay performance. Absent an extension or written permission to delay, HOLDER ’s failure to
honor time-related obligations is a breach of this Contract.

B2.3 — Assignment

(a) HOLDER shall not assign or transfer this Contract or any interests, tights, privileges, or
obligations under this Contract, without prior written approval from the Government of Liberia
by and through the Ministry of Justice, Ministry of Finance, and the AUTHORITY.

(b) AUTHORITY shall not consent to any assignment or transfer of this Contract, except in
compliance with the requirements of AUTHORITY Regulation 104-07, Section 71.

B3.0 —- OBLIGATIONS OF CONTRACT HOLDER

B3.1 — Pre-Felling Operations

(a) HOLDER shall not fell trees, harvest TIMBER, or conduct any other ground-disturbing
activities prior to the FELLING EFFECTIVE DATE.

() Within 7 days after approving (or, in the case of Social Agreements, attesting to) the
last of HOLDER’s PRE-FELLING OPERATIONS, AUTHORITY shall certify, in writing, that
HOLDER has completed all PRE-FELLING OPERATIONS.

(c) The date on which AUTHORITY issues the certification under this Section is the
FELLING EFFECTIVE DATE for this Contract,

B3.12 — Social Agreements

(a) Before the first annual operating season, HOLDER shall execute the Social Agreements
required by AUTHORITY Regulation 105-07.

(b) AUTHORITY shall promptly review and either attest to or reject the Social
Agreements, in conformity with AUTHORITY Regulation 105-07, Section 36,

B3.13 — Business Plan

(a) As part of its Forest Management Plan, HOLDER must include an up-to-date Business
Plan demonstrating, to AUTHORITY’s satisfaction, that HOLDER has the technical and
financial capacity to manage the CONTRACT AREA sustainably.

(b) The Business Plan must conform to AUTHORITY’s Guidelines for Forest Management
Planning.

B3.14 — Annual Operational Plan

(a) Within 90 days before the first annual operating season, HOLDER shall submit to
AUTHORITY an initial ANNUAL OPERATIONAL PLAN.

(b) Except for the timing of submission specified in this Section, the initial Plan must
conform to the requirements of Section B6.11.

-9-
B3.15 — Initial Performance Bond and First Annual Performance Bond

(a) Before the deadline set in AUTHORITY Regulation 104-07, Section 61(b), HOLDER
shall deposit with the Ministry of Finance an initial Performance Bond, in the amount shown in
Specific Provision A3.

(b) Before the first annual Operating season, HOLDER shall deposit the first annual
Performance Bond as required by AUTHORITY Regulation 104-07, Section 61, and by Section
B6.12 of this Contract.

(c) The GOVERNMENT shall return the initial Performance Bond to HOLDER promptly
after HOLDER posts the first annual Performance Bond.

B3.2 — Responsible Employment and Management Practices

B3.21 — Safety

(a) HOLDER shall follow internationally recognized, modern safety precautions in all
activities, as are used elsewhere by others under comparable conditions. HOLDER shall comply
with such safety instructions that the GOVERNMENT gives in writing.

(>) HOLDER shall employ temporary traffic controls only in compliance with
AUTHORITY Regulation 104-07, Section 73(b).

B3.22 — Health

HOLDER shall employ internationally recognized, modern measures for the protection of
general health and salety of its employees and all other PERSONS with legal access to the
CONTRACT AREA. HOLDER shall comply with public health instructions given in writing hy
the GOVERNMENT.

B3.23 — Use of Local Labor

(a) In the selection of employees to conduct its operations under this Contract, HOLDER
shall give preference to competent and qualified individuals living in and near the CONTRACT
AREA, and particularly to individuals from communities benefiting from the HOLDER’s Social
Agreements,

(b) HOLDER shall not import unskilled labor from outside Liberia.

(c) HOLDER shall comply with all training and employment obli gations required by law or
regulation.

B3.3 ~ Responsible Environmental Practices

HOLDER shall conduct operations in a manner that promotes the sustainable development of
FOREST RESOURCES and environmental protection for the common good of the people of
Liberia.

-10-
B3.4 — Laws and Regulations

B3.41 — Governing Law
The laws of the Republic of Liberia govern this Contract.

B3.42 — Third-Party Beneficiaries

All PERSONS dealing with HOLDER, including employees and shareholders, and all
PERSONS having an interest in the condition or management of the affected environment are
third-party beneficiaries under this Contract.

B3.43 — Harvesting Practices
HOLDER shall comply with the Liberia Code of Forest Harvesting Practices.

B3.44 — Prohibited Transactions

HOLDER shall not directly or indirectly engage in any transaction with any government, faction,
or armed movement that the GOVERNMENT has by law or by official pronouncement declared
to be hostile or unftiendly; nor shall HOLDER engage in any other transaction prohibited by law.

B3.45 — False Statements and Material Misrepresentations

HOLDER shall not knowingly make false statements or material misrepresentations (including
misrepresentation by omission) to the GOVERNMENT on any matter relating to this Contract,

B3.46 — Indemnification and Liability

(a) HOLDER shall at all times indemnify and hold the GOVERNMENT and its officers
and agents harmless from all claims and liabilities for the death of or injury to PERSONS, and
for damage to property, from any cause whatsoever arising out of HOLDER’s operations or
activities hereunder or as a result of HOLDER’s failure to comply with any law or regulation.

(b) Holder acknowledges that in the event of any damage, injury, or loss caused by the acts
or omissions of HOLDER’s AGENTS, HOLDER is liable for the damage, injury, or loss to the
extent provided by the laws of Liberia.

-iL-

pio
B4.0- RIGHTS OF HOLDER
B4.1— Occupancy of Surface and Easements

B4.11 — Public Lands Inside Contract Area

Within the CONTRACT AREA, HOLDER shall have the right to enter and occupy any public
land or use public rights-of-way to undertake operations and activities under this Contract. If not
described in an approved ANNUAL OPERATIONAL PLAN, such occupancy is subject to prior
approval in writing by AUTHORITY. HOLDER’s occupancy and use must protect natural
resource values.

B4.12 — Use of Public Lands Outside Contract Area

(a) HOLDER shall not use public land outside the CONTRACT AREA, unless the
HOLDER has express, written permission from AUTHORITY.

(b) Before requesting permission, HOLDER shail consult with all potentially affected
communities that are party to Social Agreements with HOLDER. HOLDER shall make a written
record of the time, place, and general content of those consultations.

(c) HOLDER’s requests to AUTHORITY to use such public lands must be in writing. For
convenience, HOLDER may make such requests in its ANNUAL OPERATIONAL PLAN. If
made in this mamner, these requests must be expressly and clearly identified as requests to use
public land outside the CONTRACT AREA. AUTHORITY shall approve or deny such requests
as part of its review of the ANNUAL OPERATIONAL PLAN. AUTHORITY may deny the
request while approving the remainder of the plan.

(d) AUTHORITY shall not unreasonably deny permission to use such land.

(ec) AUTHORITY and HOLDER shall negotiate the terms and conditions under which an
easement or other use rights may be exercised. If HOLDER occupies lands, the terms shall
include payment of area fees and an amount for land rental at the Land Rental Bid rate. The right
to use such land does not extend to the right to harvest TIMBER, unless the TIMBER is taken to
clear land for a right-of-way or yarding area.

B4.13 — Use of Private Lands

(a) HOLDER may use private land with the express, written permission of the land owner.

(b) If HOLDER is unable to obtain the permission of the land owner for such use, then use
is limited to rights of way, and any compensation is governed by Chapter 11 of the National
Forestry Reform Law of 2006 and AUTHORITY Regulation 110-07, on the Rights of Private
Land Owners.

(c) With or without permission of the land owner, (i) HOLDER shall not seek a use, lease,
right-of-way, or easement that substantially interferes with the operations of another previously
issued Forest Management Contract or Timber Sale Contract; and (ii) HOLDER shail not
interfere with any good faith exercise of third-party rights to TIMBER or FOREST PRODUCTS,
including customary rights, without permission of the third party.

-12-

ne yi
© wi
(d) For avoidance of doubt, Section B3.46 (Indemnification and Liability) applies to any
claims against the GOVERNMENT for HOLDER’s damage to or use of private lands. In acting
under this Contract, even if done with AUTHORITY’s knowledge and consent, HOLDER does
not act as AUTHORITY’s agent.

B4.14 —- Other Activities Outside of Contract Area

(a) All of HOLDER’s felling, construction, and other forest management activities on lands
covered under Sections B4.11 and B4.12 must be described in the ANNUAL OPERATIONAL
PLAN, and HOLDER shall! not begin felling, construction, or other forest management activities
before AUTHORITY has approved the plan. When the HOLDER undertakes felling,
construction, or other forest management activities on these lands, HOLDER shall follow all
laws, standards, and contract requirements that would govern those activities inside the
CONTRACT AREA.

(b) If HOLDER fells MERCHANTABLE TREES anywhere in Liberia and fails to enter
the resulting MERCHANTABLE LOGS in the CHAIN OF CUSTODY SYSTEM, HOLDER is
in breach of this Contract.

B4.2 — Holder Improvements

B4.21 — Construction of Improvements

(a) Section 18.8 of the National Forestry Reform Law of 2006 grants HOLDER rights
concerning construction of INFRASTRUCTURE. HOLDER agrees to exercise those rights
subject to the requirements in this Contract.

(b) HOLDER shal! comply with all laws governing the occupation of the land and with all
laws governing construction, maintenance, and use of the improvements. HOLDER shall
construct, maintain, and use the improvements in a manner that will not interrupt or interfere
with the conduct of AUTHORITY business.

B4.22 — Approval Requirements

(a) By law, certain improvements require pre-authorization from GOVERNMENT
agencies other than AUTHORITY. HOLDER shall secure such authorization before constructing
the improvements. Activities affecting private land are subject to Section B4.13 and the prompt
payment of fair compensation to any PERSON whose rights are affected.

(b) If HOLDER wishes to construct, maintain, alter, or operate any of the following
improvements, HOLDER shail describe the proposed activity in an ANNUAL OPERATIONAL
PLAN. HOLDER has the necessary permission to proceed only if AUTHORITY approves the
plan.

(i) Industrial buildings and installations, including roads, warehouses, storage places, and
tanks; >
(ii) Means of communications, including telephone lines and wireless stations;
(ii) Living accommodations and amenities for HOLDER’s operations and activities
under this Contract; and
- 13-
(iv) Other buildings, installations, and WORK necessary or useful for the effective
carrying out of HOLDER’s operations and activities under this Contract.

(c) In addition, HOLDER shall also obtain written permission from AUTHORITY,
separately or through the ANNUAL OPERATIONAL PLAN, for the following kinds of
improvements:

(i) Clearing the land of trees, shrubs, and other obstacles and cutting wood necessary for
HOLDER’s activities on private land or other land outside the CONTRACT AREA:

(i) Development of roads outside the CONTRACT AREA;

Gii) Constructing any camp, quarry, borrow pit, storage, or service area {A “camp”
includes the campsite or trailer parking area of any employee or contractor WORKING on
the project for HOLDER); and

(iv) Any development or activity on the CONTRACT AREA not essential for
performance under this Contract.

(@) Requests for approval outside of the ANNUAL OPERATIONAL PLAN must include
the proposed plans of the improvement.

(e) AUTHORITY shall not unreasonably deny or delay approval.

(f) AUTHORITY shall not levy a charge for approval of these requests; however if the
improvement is on public land outside the CONTRACT AREA, Section B4.12 (e) applies.

B4.23 — Right of Others to Use Facilities

HOLDER shall:

(a) Allow the GOVERNMENT and public to use, free of charge, any roads constructed
and/or maintained by HOLDER; provided, however, that such use shall not unduly prejudice nor
interfere with HOLDER’s operations;

(b) Allow the GOVERNMENT and public to have access over the CONTRACT AREA,
provided that such access does not amount to encroachment, as provided for in Section B6.31,
and does not unduly prejudice nor interfere with HOLDER’s operations;

(c) Allow the GOVERNMENT and public to use communication lines developed by
HOLDER within the CONTRACT AREA, subject to fair compensation, provided that such use
shall not unduly prejudice nor interfere with HOLDER’s operations; and

(d) Allow the GOVERNMENT to construct toads, highways, railways, telegraph and
telephone lines, and other transportation or communication facilities within the CONTRACT
AREA, if they do not unreasonably interfere with HOLDER’s activities and the
GOVERNMENT provides fair compensation for damage caused, including property damage,
lost profits, and other economic losses

B4.24 — Removal

(a) All INFRASTRUCTURES tevert to the GOVERNMENT upon termination of this
Contract. HOLDER shall leave such facilities in a maintained and safe running order.

(b) All fixed PLANT AND EQUIPMENT on GOVERNMENT land shall revert to the
GOVERNMENT upon termination of this Contract. The GOVERNMENT may choose to retain
these assets or, with written notice to HOLDER, require HOLDER to remove or dispose of any
or all such improvements. Should HOLDER fail to remove or dispose of PLANT AND
EQUIPMENT within 90 days, AUTHORITY may dispose of these improvements at HOLDER’s

-14-

egy
expense. HOLDER shall dispose of construction materials, materials from the demolition of
assets, and other wastes in a lawful and environmentally responsible manner,

(c) The disposition of PLANT AND EQUIPMENT on private land will be based on the
terms of the occupancy lease, right-of-way, or easement that allowed use under Section B4.14.

B4.3 — Right to Take and Use Water

Subject to the written approval of the GOVERNMENT, the negotiated Social Agreement, and
such conditions as the GOVERNMENT or the Social Agreement may impose, HOLDER may
use free of charge any water found within the CONTRACT AREA and any water within the
public domain within five kilometers of the CONTRACT AREA for purposes necessary or
useful to HOLDER’s operations and activities under this Contract; provided, however, that
HOLDER shall not deprive any lands, tribes, villages, towns, houses, or watering places for
animals of a reasonable supply of water in so far as such water has, through custom, been
utilized for such lands, tribes, villages, towns, houses, or animals, Nor shall HOLDER interfere
with the rights of water enjoyed by any PERSONS under the Land and Native Right Ordinance.
HOLDER shall ensure that its use of water in no way results in environmental damage or creates
other hazards.

B4.4 — Use of Gravel, Sand, Clay, and Stone

Subject to written approval of the GOVERNMENT, the negotiated Social Agreement, and such
conditions as the GOVERNMENT or the Social Agreement may impose, HOLDER may use,
free of charge, gravel, sand, clay, and stone found within the public land on the CONTRACT
AREA for purposes necessary or useful to HOLDER’s operations and activities under this
Contract. Such material may not be sold. Upon completion of use or termination of this Contract,
any excavation shall be restored by HOLDER, as far as may be reasonably practical, to its
original condition and, if required by the GOVERNMENT, fenced or otherwise safe-guarded.

B4.5 -- Holder’s Agents

HOLDER may exercise any of the rights and powers conferred by this Contract through
AGENTS, subject to this standard provision.

(a) HOLDER’s use of AGENTS does not excuse HOLDER of any of its obligations or
liabilities under this Contract. AGENTS must satisfy the same performance requirements, in all
respects, as HOLDER.

(b) HOLDER shall not use AGENTS that are on the debarment list kept under the Public
Procurement and Concessions Act; that are on the lists of debarred or suspended PERSONS kept
under Part H of AUTHORITY Regulation 103-07, on Bidder Qualifications; that are ineligible
under Section 22 of that Regulation; or that have voluntarily excluded themselves from
eligibility for forest licenses.

(c}) HOLDER shall not sell or otherwise give possession of TIMBER to any PERSONS that
are on the debarment list kept under the Public Procurement and Concessions Act; that are on the
lists of debarred or suspended PERSONS kept under Part Il of AUTHORITY Regulation 103-07,
on Bidder Qualifications; that are ineligible under Section 22 of that Regulation; or that have
voluntarily excluded themselves from eligibility for forest licenses.

-15-

ry") 4h
6 wt
(d) HOLDER shail use due diligence to assure compliance with the requirements of this
Section. Upon request of AUTHORITY, HOLDER shall present evidence of its actions to assure
compliance and shall take any additional reasonable steps requested by AUTHORITY, including
obtaining sworn statements or certifications from AGENTS and other covered PERSONS.

BS.0— REPRESENTATIVES AND COMMUNICATIONS

B5.1 — Holder’s Representatives

(a) HOLDER shall, before commencing operations under this Contract, furnish, in writing,
to AUTHORITY and the Ministry of Finance, the name of the Local Resident Manager under
whose supervision HOLDER intends to conduct operations and who is authorized to receive
notices in regard to performance under this Contract and take related action. HOLDER shall give
AUTHORITY written notice of any change in the name or address of the Local Resident
Manager, or other supervising personnel, at least 14 days in advance of such change.

(b) HOLDER’s Local Resident Manager shall designate, in writing, a Field Supervisor.
The Field Supervisor shall provide on-the-ground direction and supervision of HOLDER’s
operations and shall be readily available to the CONTRACT AREA when operations are in
progress. The designated Field Supervisor may receive notices related to performance under this
Contract and act on behalf uf HOLDER. The responsibililies of the Fivid Supervisor shal!
include the safeguarding of resources and satisfying the terms of this Contract. Local Resident
Manager shall provide to AUTHORITY a complete list of names of PERSONS authorized to
assuine responsibilities in Field Supervisor’s absence. HOLDER’s Local Resident Manager shall
provide a copy of this Contract to HOLDER’s Field Supervisor and to any other PERSONS
authorized to assume responsibilities in the Field Supervisor’s absence.

(c) If there co-participants or partners in this operation, Holder shall furnish to
AUTHORITY and the Ministry of Finance, in writing, the name and address of the PERSON
under whose supervision the co-participant or partner intend to conduct operations. Such
supervising PERSON shall be considered the representative for that co-participant or partners for
any purpose under this contract.

BS.2 — Government Representatives

Promptly after the CONTRACT SIGNING DATE, AUTHORITY shall designate a
CONTRACTING OFFICER to administer this Contract. AUTHORITY may change the
CONTRACTING OFFICE at will. AUTHORITY shall give HOLDER notice in writing of the
designation and any change of the CONTRACTING OFFICER.
The CONTRACTING OFFICER may delegate, in writing, powers and duties to other
AUTHORITY officers.
CONTRACTING OFFICER shall designate an FDA Representative for this Contract and notify
HOLDER in writing of the FDA Representative’s identity and contact information. The
designated FDA Representative for this Contract is authorized to:

(i) Receive notices related to performance under this Contract; and

(ii) Act on behalf of the GOVERNMENT under this Contract.
FDA Representative shall remain readily available to the CONTRACT AREA.

-16-
CONTRACTING OFFICER or FDA Representative shall designate, in writing, once or more
additional on-the-ground FDA representatives who are authorized to assume responsibilities in
the FDA Representative’s absence. Representatives designated by FDA under this provision are
the sole AUTHORITY personnel authorized to receive or provide notice, or to take related
actions, under this Contract,

BS5.3 — Government Inspection

HOLDER consents to the GOVERNMENT, or any designated representative of
GOVERNMENT, conducting reasonable inspections of the CONTRACT AREA, any premises
within the CONTRACT AREA, and any other
offices of HOLDER both in and outside of Liberia, to confirm compliance with the terms of this
Contract and applicable laws. HOLDER understands that inspection activities may include all of
the following:

(i) Inspection of any activities and operations carried out under this Contract;

(ii) Examination of office records relating to HOLDER’s activities and operations under

this Contract;

(iii) Inspection of the boundaries and delineation of the CONTRACT AREA; and

(iv) inspection of LOGS and TIMBER to determine the quantity, quality, and type
(including species and variety) of TIMBER harvested, transported, processed, and marketed by
HOLDER.

B5.4 — Notices

(a) Notice is effective under this Contract when the notice is hand-delivered or delivered by
commercial carrier. The party giving notice has the burden of proving delivery,

(b) All notices, requests, or other communications tequired by, provided for, or otherwise
related to this Contract must be in writing to the other party’s designated representative,

(©) Cables, telegrams, faxes, and other forms of electronic notice are effective only when
delivery is executed and has been confirmed by the sender.

(d) All notices must be written in the English language.

B5.5 — Reports

BS5.51 — Records Maintenance and Inspection (Generally)

(a) HOLDER shall keep all records necessary to demonstrate compliance with this Contract
during the duration of the Contract and for 5 years after the Contract terminates, as required by
AUTHORITY Regulation 104-07, Section 75, concerning recordkeeping and inspection
requirements under forest management contracts. HOLDER shall retain alt original records,
maps, ANNUAL OPERATIONAL PLANS, reports, and other documents relating to its activities
and operations carried out under this Contract. HOLDER shall take care to retain all documents
relating to financial and commercial transactions involving:

-17-

rey
\e et
(i) HOLDER and any PERSON with a controlling interest in HOLDER (including any

Significant Individual, as that term is defined in AUTHORITY Regulation 103-07,

Section 1(j)); and

(ii) HOLDER and any PERSON in which HOLDER has a controlling interest.

(>) HOLDER shall retain copies (electronic or hard copy) of all records and reports
related to operations outside of Liberia.

(c) HOLDER shall retain its business records and any other required records in the English
language, with financial information expressed in terms of United States dollars, as required by
AUTHORITY Regulation 104-07, Section 75, concerning recordkeeping and inspection
requirements under timber sale contracts.

(d) HOLDER shall designate either its main office within Liberia or the field office within
Liberia overseeing operations in the CONTRACT AREA as the prime repository of required
records. HOLDER shall inform AUTHORITY of its designation. HOLDER shall keep a
complete set of the records required under this Section at the prime repository. The records may
be the originals or may be copies of the originals. HOLDER warrants that any copies it places in
the repository are correct and complete. For purposes of determining compliance with this
Contract and the law, AUTHORITY and the GOVERNMENT may presume that copies are
correct and complete, and HOLDER waives any hearsay or best evidence objection to the use of
records in the repository as evidence in an enforcement action.

(e) As provided by AUTIIORITY Regulation 104-07, Section 75, concerning
recordkeeping and inspection requirements under timber sale contracts, GOVERNMENT,
through an authorized representative and during normal working hours, may conduct annual
audits of HOLDER’s operations and other reasonable inspections necessary to confirm
TIOLDER’s compliance with the conditions of this Contract and all applicable laws.

BS.52 — Annual Reports

(a) HOLDER shall, within 90 days of completing operations under each ANNUAL
OPERATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written activity
teport that describes the previous year’s operations, including the following:

@ Identification of each HARVESTING COMPARTMENTS in which HOLDER carried
out operations during the prior year;

Gi) For each HARVESTING COMPARTMENTS identified, a full description of the
TIMBER produced, including a description of the number, volume, and quality of trees
per species felled; and

(ii) Any other information reasonably requested by AUTHORITY,

B5.53 — Other Reporting Requirements
(a) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed as to
HOLDER's operations and any other activities related to this Contract.

(b) HOLDER shall comply with the Revenue and Finance Law conceming reporting
related to taxes and FEES.

-18-
(c) Upon written request by AUTHORITY, HOLDER shall provide to AUTHORITY all
documents required by AUTHORITY to determine HOLDER’s compliance with MONETARY
OBLIGATIONS.

(d) Upon written request by AUTHORITY, HOLDER shall provide to AUTHORITY all
other information of whatever kind that the GOVERNMENT or its agents may request to fully
evaluate HOLDER’s compliance with this Contract and all legal requirements related to
HOLDER’s operations.

BS.54 — Holder to Provide Documents Free of Charge

HOLDER shall provide to AUTHORITY records, reports, surveys, plans, maps, charts, accounts,
and any other information required under this Contract or applicable law at no cost to
GOVERNMENT. Upon written approval by AUTHORITY, HOLDER may provide any written
reports to AUTHORITY in electronic format.

BS5.55 ~ Broad Public Access to Information

The parlies understand that Section 18.15 of the National Forestry Reform Law of 2006
guarantees to the public free access to all documents and information related to this Contract and
its administration, subject only to limited exceptions.

B6.0 - OPERATIONS

B6.1 — Operations Generally

(a) HOLDER’s operations include all activities carried out by HOLDER, or by HOLDER’s
employees or AGENTS, under this Contract,

(b) HOLDER shall ensure that operations comply at all times with HOLDER’s approved
ANNUAL OPERATIONAL PLAN.

(c) HOLDER shall conduct all operations in a workmanlike and orderly manner.

(d) HOLDER shall complete erosion control and other cleanup WORK necessary to close
HARVESTING COMPARTMENTS promptly after skidding is completed.

B6.11 — Annual Operational Plan

{a) At least 60 days prior to the beginning of each annual operating season, HOLDER shall
submit to AUTHORITY an ANNUAL OPERATIONAL PLAN,

(b) The ANNUAL OPERATIONAL PLAN must describe the next operating season’s
major activities, including logging, environmental protection measures, road construction and
maintenance, and other actions required by law or AUTHORITY regulations,

(©) The ANNUAL OPERATIONAL PLAN must be consistent with the Forest
Management Guidelines.

-19-
(dq) The ANNUAL OPERATIONAL PLAN must identify HARVESTING
COMPARTMENTS and all MERCHANTABLE TREES within the HARVESTING
COMPARTMENTS on block maps according to the specification of the CHAIN OF CUSTODY
and CHAIN OF CUSTODY SYSTEM standards for operations.

(e) HOLDER shall disclose in the ANNUAL OPERATIONAL PLAN all anticipated uses
of public or private land outside of the CONTRACT AREA. AUTHORITY shall not approve
activities outside of the CONTRACT AREA unless they are necessary to operations under this
Contract.

(f) For purposes of levying the Annual Coupe Inspection Fee under Section 34 of
AUTHORITY Regulation 107-07, on Certain Forest Fees, AUTHORITY and HOLDER shall
consider the ANNUAL OPERATIONAL PLAN to contain the Annual Coupe Plan.

(g) Within 60 days of receiving from HOLDER (i) the proposed ANNUAL
OPERATIONAL PLAN and (ii) verification of payment of the Annual Coupe Inspection Fee,
AUTHORITY shall approve or deny the ANNUAL OPERATIONAL PLAN. AUTHORITY
shall make its determination with respect to MERCHANTABLE TREES based on best available
knowledge of international markets and marketability of Liberian lumber on these markets.

B6.12 — Annual Performance Bond

(a) AUTIIORITY shall sct the amount of the anual Performance Bond based on the
formula in AUTHORITY Regulation 104-07, Section 61(d). In using the formula, AUTHORITY
shall include the Land Rental Bid payment in the estimated annual revenue, and shall base its
estimate of revenuc from the Log Stumpage Fee on the harvest level described in the ANNUAL
OPERATIONAL PLAN.

(b) Within 30 days after AUTHORITY approves each ANNUAL OPERATIONAL PLAN,
the HOLDER shall deposit with the Ministry of Finance an annual Performance Bond in the
amount set in the preceding paragraph.

(c) The HOLDER shall not fell trees under an ANNUAL OPERATIONAL PLAN before
the HOLDER has deposited the applicable Performance Bond.

(d) Each Performance Bond must be issued in favor of the GOVERNMENT, warranting
that HOLDER shall faithfully and promptly commence operations and comply with all contract
terms, pay MONETARY OBLIGATIONS, and obey applicable laws and regulations. HOLDER
shall post the bond in one of the forms allowed under AUTHORITY Regulation 104-07, Section
61(e).

(e) The GOVERNMENT may draw upon the Performance Bond if HOLDER is in arrears
on any amount owed the GOVERNMENT. Should HOLDER fail to comply with contract terms,
pay MONETARY OBLIGATIONS, or obey applicable laws and regulations, AUTHORITY may
use the Performance Bond to make the GOVERNMENT whole, including paying any amount
owed to the GOVERNMENT, to replace lost revenues, and to pay for restoration of
environmental damage.

(f) Although AUTHORITY assumes no liability for HOLDER’s actions and does not act as
the HOLDER’s insurer or indemnifier, the Performance Bond must allow AUTHORITY, after
any GOVERNMENT claims are satisfied, to draw upon the Performance Bond when ordered by
a court to assure payment of third-party claims against HOLDER for compensation of
employees, redress of injuries, or return of property, as provided under the National Forestry
Reform Law of 2006, Section 5.1(e).

20
(g) If the Performance Bond is drawn upon or otherwise loses value, the HOLDER shall,
within 30 days, replace the Performance Bond or restore the Performance Bond to the required
value. If HOLDER fails to replace or restore the bond in time, HOLDER shall stop felling trees
until the bond is replaced or restored.

(h) The GOVERNMENT shall return all but the final annual Performance Bond to the
HOLDER when the HOLDER has satisfactorily completed all of HOLDER’s contract
obligations for actions covered in the year’s ANNUAL OPERATIONAL PLAN. The
GOVERNMENT shall return the final annual Performance Bond after the HOLDER has
satisfactorily completed all of HOLDER’s obligations under this Contract. If the
GOVERNMENT properly draws upon the bond to cover HOLDER’s MONETARY
OBLIGATIONS, the GOVERNMENT does not need to return the amount drawn out.

B6.13 - Annual Harvesting Certificate

(a) After AUTHORITY approves the ANNUAL OPERATIONAL PLAN, if HOLDER has
met requirements under AUTHORITY Regulation 104-07, Section 62(b), conceming
administration of Forest Management Contracts; is current on all MONETARY OBLIGATIONS
due under this Contract and AUTHORITY regulations, and has deposited the annual
Performance Bond required under the just-approved ANNUAL OPREATIONAL PLAN for the
upcoming season, AUTHORITY shall promptly issue HOLDER an ANNUAL HARVESTING
CERTIFICATE.

(b) HOLDER shall not begin operations under an ANNUAL OPERATIONAL PLAN
before AUTHORITY issues an ANNUAL HARVESTING CERTIFICATE based on the plan.

B6.14 — Changes to Annual Operational Plan

(a) If at any time the CONTRACTING OFFICER determines that HOLDER’s operations
are no longer substantially in compliance with the ANNUAL OPERATIONAL PLAN the
CONTRACTING OFFICER may require HOLDER to submit to AUTHORITY a set of
ANNUAL OPERATIONAL PLAN revisions. This power of the CONTRACTING OFFICER is
in addition to and does not limit any rights that AUTHORITY may have to take action for breach
of this Contract.

(b) HOLDER, on its own initiative, may submit a set of ANNUAL OPERATIONAL
PLAN revisions to AUTHORITY if HOLDER’S operations are no longer in compliance with the
original ANNUAL OPERATIONAL PLAN, or if HOLDER foresees future noncompliance.

(c) The revisions must describe the major activities for the remainder of the season and the
plan as revised must meet the requirements of Section B6.11 (c), (d), and (e) of this Contract.
The revisions take effect if approved by AUTHORITY.

(d) AUTHORITY may require an updated annual Performance Bond upon determination
by the CONTRACTING OFFICER that there has been a material change in HOLDER’S
operations.

-21-
B6.18 — Infrastructure and Works

(a) HOLDER shall ensure that all INFRASTRUCTURE and works installed in relation to
this Contract comply with the Liberia Code of Forest Harvesting Practices and other applicable
laws. HOLDER shall design, construct, and maintain INFRASTRUCTURE and works in a
manner that avoids unreasonable risk to safety, health, welfare, and the environment.

(b) Upon written request of HOLDER to approve a completed installation, AUTHORITY
shall perform an inspection within 15 days, so as not to delay unnecessarily the progress of
HOLDER’s operations. HOLDER shall request approval for construction of or major
maintenance on roads; building construction; erosion control Projects; and any other significant
land-disturbing activity undertaken by HOLDER in relation to this Contract.

(c) In the event that AUTHORITY is unable to inspect the installation within 15 days of
HOLDER’s request, AUTHORITY shall notify HOLDER in writing of the necessity for
postponement and provide a time when inspection may proceed.

(@) In conducting inspections, AUTHORITY shall apply the procedures, if any, in the
Liberia Code of Forest Harvesting Practices and the standards in subsection (a) of this Section.
Within 7 days of inspection, AUTHORITY shall furnish HOLDER with written notice either of
acceptance or of WORK remaining to be done.

(e) Acceptance of HOLDER’s WORK relieves HOLDER of further contractual obligations
related to the inspected WORK, with the exception of roads and erosion control devices.

(i) HOLDER is responsible for maintaining erosion control devices for 1 year from the
date of acceptance or until the Termination Date set at the beginning of this Contract,

Gi) HOLDER is responsible for repairing all road damage, from whatever cause, for 3
years from the date of acceptance or until the Termination Date set at the beginning of this
Contract.

(® Until HOLDER gains AUTHORITY’s acceptance for WORK, HOLDER remains Hable
for repair or completion of the WORK, regardless of time elapsed.

B6.2 — Timber Specifications
B6.21 — Merchantable Trees

All MERCHANTABLE TREES must be identified in the ANNUAL OPERATIONAL PLAN,
Identification of MERCHANTABLE TREES must be consistent with the standards on scaling
and grading referenced in AUTHORITY Regulation 108-07, on Establishing a Chain of Custody.

B6.22 — Minimum Diameter Limit

(a) HOLDER shall not cut or fell for commercial use any growing tree smaller than 40 cm
diameter at BREAST HEIGHT.

(b) Regardless of the size of the tree, CONTRACTING OFFICER may permit, or require,
HOLDER to remove the following (Sections B9.0 to B9.1] govern HOLDER’s payments for
these trees.):

(i) TIMBER from standing trees cut through mistake;

-22-
(ii) TIMBER from standing trees damaged without negligence, including TIMBER from
standing trees damaged by catastrophe; and
(ii) TIMBER from standing trees unnecessarily damaged or negligently or willfully cut.

B6.23 — Felling and Utilization Standards

HOLDER shal! ensure that all felling and utilization activities comply with the requirements
contained in the Liberia Code of Forest Harvesting Practices.

B6.24 — Tree Clearing

HOLDER shall ensure that all tree clearing activities comply with the requirements contained in
the Liberia Code of Forest Harvesting Practices.

B6.25 — Construction Timber

With written agreement from AUTHORITY, HOLDER may cut any tree, free of charge,
irrespective of the minimum diameter limits, if such tree is to be used for construction purposes
necessary for HOLDER’s operations and activities. Facilities constructed must remain in the
CONTRACT AREA and become property of the GOVERNMENT upon termination of this
Contract.

B6.3 — Protection of Environment and Contract Area

(a) HOLDER shall conduct all operations and activities using only environmentally sound
forest harvesting practices that conform to:

(i) the Forest Management Guidelines;

(ii) the Liberia Code of Forest Harvesting Practices; and

(ili) internationally accepted, scientific principles and practices applicable to forest

operations and TIMBER processing.

(b) HOLDER shall conduct all operations and activities so as to avoid waste and loss of
natural resources and to protect natural resources from damage, as well as to prevent pollution
and contamination of the environment.

(c) HOLDER shall conduct all operations and activities so as to prevent pollution of the
surrounding environment.

B6.31 —Encroachment
HOLDER shali use all reasonable means to prevent encroachment by

unauthorized PERSONS into the CONTRACT AREA. However, HOLDER shall
not employ or in any way use armed security guards for any purpose.

-23-
B6.32 — Damage to Trees

HOLDER shal! harvest trees in a manner that avoids unnecessary damage and waste. HOLDER
shall use all reasonable means to prevent unnecessarily damage to young growth, residual trees,
other trees to be reserved, and other FOREST PRODUCTS.

B6.33 — Protection of Land Survey Monuments

HOLDER shall protect all survey monuments, witness corners, reference monuments, and
bearing trees from destruction, obliteration, or damage during HOLDER’s operations, If any
monuments, corners, or accessories are destroyed, obliterated, or damaged by HOLDER’s
operations, HOLDER shall hire a land surveyor to reestablish or restore at the same location the
monuments, corners, or accessories.

B6.34 — Protection Measures for Plants, Animals, and Cultural Resources

(a) HOLDER shall identify in the ANNUAL OPERATIONAL PLAN areas requiring
special measures for the protection of plants, animals, and cultural resources. Special protection
measures needed to protect these areas shall be described in the ANNUAL OPERATIONAL
PLAN.

(b) In addition to taking special protection measures, HOLDER shal! protect these areas
from damage or removal during HOLDER’s operations.

(c) If additional areas, resources, or species are identified before and during duration of this
Contract, either party to this Contract shall promptly give written notice to the other party, and
HOLDER shall cease operations in the affected area, under Section B8.6, if CONTRACTING
OFFICER determines there is risk of damage to such areas, resources, or species from continued
operations.

(d) HOLDER shall not operate wheeled or track-laying equipment in any area identified as
requiring special protection measures, except on roads, landings, tractor roads, or skid trails
approved Section B6.4. Nor shall HOLDER fell trees in any area identified as requiring special
protection measures.

(e) HOLDER shall immediately notify AUFHORITY of a disturbance in any area
identified as requiring special protection measures and shall immediately halt operations in the
vicinity of the disturbance until AUTHORITY authorizes HOLDER, in writing, to proceed.
HOLDER shall bear costs of resource evaluation and restoration to identified sites. Such
payment does not relieve HOLDER of any civil or criminal liability otherwise provided by law.

() HOLDER shall not facilitate the harvest of bushmeat. HOLDER shall, within contract
area, close and block all roads and skid trails so that they are no longer passable by vehicle when
no longer necessary for HOLDER’s operation. HOLDER shall not allow any vehicle used in
connection with operations for hunting of the transport of hunters or bushmeat.

(g) HOLDER shall comply with the requirements contain in the Liberian Code of Forest

Harvesting Practices for protection of plants, animals and cultural resources

-24-

rt ‘\
Swe
B6.35 — Wildlife Management and Protection

(a) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
Harvesting Practices for the protection of wildlife in the CONTRACT AREA.

(b) HOLDER shall immediately close and block all logging roads and major skid trails in
the CONTRACT AREA when the roads are no longer necessary to HOLDER’s operations. In no
case shall HOLDER allow roads to remain open beyond the Contract Termination Date.

(c) HOLDER shall prevent any vehicle used in connection with HOLDER’s operations to
be used for hunting or for the transport of hunters or BUSHMEAT.

(d) HOLDER shall prevent employees from hunting with snares, hunting in protected
areas, hunting protected animals listed in the Wildlife Conservation Law or any other law, and
commercially selling BUSHMEAT in HOLDER camps and worksites.

(e) If an AGENT of HOLDER fails to comply with the prohibitions of this Section,
HOLDER shall notify AUTHORITY and shall, on written request of AUTHORITY, dismiss the
AGENT.

B6.36 — Watercourse Protection

HOLDER shall comply with all requirements for watercourse protection contained in the Liberia
Code of Forest Harvesting Practices.

B6.37 — Erosion Prevention and Control

(a) HOLDER shall conduct all operations so as to reasonably minimize soil erosion.
(b) HOLDER shall comply with all requirements for erosion prevention and control
contained in the Liberia Code of Forest Harvesting Practices.

B6.38 — Prevention of Pollution

(a) HOLDER shall provide for the proper disposal of sawdust, mill, and other wastes so as
to prevent pollution or contamination to the environment or to rivers, streams, and other
waterways, and to prevent such wastes from becoming a nuisance or injurious to PERSONS or
property.

(>) HOLDER shall take all reasonable precautions to prevent pollution of air, soil, and
water by HOLDER’s operations. If facilities for employees are established on CONTRACT
AREA, they shail be operated in a sanitary manner.

(c) HOLDER shall maintain all equipment operating on CONTRACT AREA in good
repair and free of abnormal leakage of lubricants, fuel, coolants, and hydraulic fluid. HOLDER
shall not service tractors, tracks, or other equipment where servicing is likely to result in
pollution to soil or water. HOLDER shall furnish oil-absorbing mats for use under all stationary
equipment or equipment being serviced to prevent leaking or spilled petroleum-based products
from contaminating soil and water resources. HOLDER shall remove and dispose of all
contaminated soil, vegetation, debris, vehicle oil filters (drained of free-flowing oil}, batteries,
oily rags, and waste oil resulting from use, servicing, repair, or abandonment of equipment. In
the event that HOLDER’s operations or servicing of equipment result in pollution to soil or

25

we ao ny
water, HOLDER shall conduct cleanup and restoration of the polluted site to the satisfaction of
AUTHORITY.

(d) If HOLDER maintains storage facilities for oil or oil products on CONTRACT AREA,
HOLDER shall take appropriate preventive measures to ensure that any spill of such oil or oil
products does not enter any stream or other waters. If the total oil or oil products storage exceeds
5,000 liters, HOLDER shall prepare a Spill Prevention Control and Counter Measures Plan.

(e) HOLDER shall notify CONTRACTING OFFICER and appropriate agencies of all
spills of oil or oil products or hazardous substances on or in the vicinity of CONTRACT AREA.
HOLDER shall take whatever action may be safely accomplished to contain all spills.

B6.4 — Practice of Silviculture

B6.41 — Conduct of Logging

(@) HOLDER shall fell trees in compliance with the approved ANNUAL OPERATIONAL
PLAN.

(6) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
Harvesting Practives with respect to each of the following:

i) Felling;

(ii) Stumps;

Gii) Bucking

(iv) Limbing

(v) Scaling, skid trails and landings; and

(vi) Presentation of logs for scaling

B6,5 — Road Construction and Maintenance

HOLDER shall carry out road construction and maintenance activities in compliance with the
requirements contained in the Liberia Code of Forest Harvesting Practices,

B6.6 — Fire Precautions and Control

(a) HOLDER shail take all necessary measures to prevent and control fires and shall notify
AUTHORITY of any fire that occurs.

(b) HOLDER shall comply with the requirements for fire prevention and control contained
in the Liberia Code of Forest Harvesting Practices.

B6.61 — Fire Control

HOLDER shail, both independently and in cooperation with AUTHORITY, take all reasonable
and practicable action to prevent and suppress fires on or off the CONTRACT AREA.
HOLDER’s independent initial fire suppression action on such fires shall be immediate and shall
include the use of all necessary personnel and equipment at HOLDER’s disposal. AUTHORITY
may require further actions by HOLDER until such fire is controlled and mopped up to a point of
safety.

~26 -
B6.62 — Fire Suppression Costs

HOLDER shall pay fire-fighting costs for any fire on or off the CONTRACT AREA, if caused
by HOLDER’s operations.

B7.0 — Participation in Chain of Custody System

(a) HOLDER shall comply with all requirements concering CHAIN OF CUSTODY for
TIMBER contained in AUTHORITY Regulation 108-07.

(b) HOLDER shall neither transport nor process any LOG or TIMBER PRODUCT outside
of the CHAIN OF CUSTODY SYSTEM.

B8.0 — FISCAL OBLIGATIONS

Income and Other Taxes
Holders of Forest Resource licenses shall be subject tv taxes, duties, und fees of
general application under the Revenue Code of Liberia.

B8.1 — Fees and Rental Bids
B8.11 — Land Rental Bid Payments

(a) AUTHORITY shall calculate the annual Land Rental Bid payment based on the bid
provided in the bid opening ceremony multiplied by the surface area in hectares of the
CONTRACT AREA.

(b) AUTHORITY shall increase the payment if required due to negotiations under Section
B4,12 (e) (Use of Public Lands outside Contract Area).

(c) HOLDER shall make payment of the Land Rental Bid fee annually (each and every
year of contract duration of 3 years) to the GOVERNMENT not later than 30 days after the
CONTRACT EFFECTIVE DATE.

B8.12 — Stumpage Fees

(a) HOLDER shall pay log stumpage fees to the GOVERNMENT in the amounts and at the
times established by Part Il of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(b) The parties will use the methods set out in Sections 26 and 27 of AUTHORITY
Regulation 108-07, establishing a Chain of Custody System, to determine volumes and grades.

(c) HOLDER shall prevent LOGS from being processed or exported before HOLDER has
paid the log stumpage fees.

B8.13 — Land Rental Fees

(a) HOLDER shall pay the GOVERNMENT an annual contract administration fee as
required under Section 32 of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(b) HOLDER shall pay an annual area fee to the GOVERNMENT as required under
Section 33 of AUTHORITY Regulation 107-07, on Certain Forest Fees, For purposes of

wiped

© et

-27-
calculating the area fee, the land subject to this Contract is the adjusted area determined under
Section B8.11 (a).

(c) HOLDER shall pay an annual coupe inspection fee to the GOVERNMENT as required
under Section 34 of AUTHORITY Regulation 107-07, on Certain Forest Fees, For purposes of
applying that section, the ANNUAL OPERATIONAL PLAN contains the annual coupe plan.

B8.14 — Forest Product Fees

HOLDER shall pay forest product fees to the GOVERNMENT in the amounts and at the times
established by Part 'V of AUTHORITY Regulation 107-07, on Certain Forest Fees.

B8.2 — Other Payment Rates
B9.0 — Timber Cut Through Mistake

Standing trees smaller than the minimum diameter limit specified in Section B6.22, cut by
HOLDER through mistake and included by CONTRACTING OFFICER, shall be removed and
paid for by HOLDER at the LOG stumpage fee rate.

B9.1 ~'Timber Damaged Without Negligence

Standing trees smaller than the minimum diameter limit specified in Section B6.22, damaged
without negligence by HOLDER and designated by AUTHORITY, shall be cut, removed, and
paid for by HOLDER at the LOG stumpage fee rate.

B9.11 — Timber Unnecessarily Damaged or Negligently or Willfully Cut

Standing trees smaller than the minimum diameter limit specified in Section B6.22,
unnecessarily damaged or negligently or willfully cut by HOLDER, if included by
CONTRACTING OFFICER, shall be cut, removed, and paid for by HOLDER at the LOG
stumpage fee rate. Such damage is a breach of the Contract. In addition to any penalties that may
be incurred, HOLDER shall pay liquidated damages under Section B7.25.

B9,12 — Careless Felling or Extraction

HOLDER shall pay the sum of the LOG stumpage fee and LOG export fee for
MERCHANTABLE LOGS damaged or broken by careless felling or extraction and not
removed, in addition to any penalties that may be incurred.

B9.13 — Liquidated Damages

Unnecessary damage to or negligent or willful cutting of undesignated standing trees by
HOLDER, as described in Sections B7.21, B7.22, B7.23 and B7.24, or otherwise, is likely to
cause substantial silvicultural or other damage to the forest. It will be difficult, if not impossible,
to determine the amount of such damage. Therefore, HOLDER shail pay as fixed, agreed, and

- 28 -

we
© yes
liquidated damages an amount equivalent to the market value of any LOGS plus the cost of
restoring appropriate vegetative cover to the cut area as determined by AUTHORITY. If removal
is allowed by CONTRACTING OFFICER, HOLDER shall remove and pay all required FEES
for the TIMBER, in addition to the liquidated damages and any assessed penalties.

B9.2 — Payments

B9.21 — Designated Account

HOLDER shall pay MONETARY OBLIGATIONS owed to the GOVERNMENT to an account
designated under Section 71 of AUTHORITY Regulation 107-07, on Certain Forest Fees.
Payments will be credited on the business day that the keeper of the account receives payment.

B9.22 — Accrual

(a) AUTHORITY shall give the Ministry of Finance prompt notice of accrual of
HOLDER’s MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate
accounting of payments.

(b) FEES are due as stated in AUTHORITY Regulation 107-07, on Certain Forest Fees.

(c) The annual Land Rental Bid payment is due on the dates stated in Section B7.11(b);
however, if AUTHORITY fails to give HOLDER written notice of the amount due at least 15
days before the due date, payment is due 15 days after AUTHORITY gives HOLDER that notice
and provides a written copy to the Ministry of Finance.

B9.23 — Payment Guaranteed by Bond or Deposited Securities

(a) As noted in Sections B3.15 and B7.34, the GOVERNMENT may draw on HOLDER’s
performance bond to cover unpaid MONETARY OBLIGATIONS. Whether and when to do so
is entirely left to the discretion of GOVERNMENT.

(b) HOLDER may also provide individual security through advance deposit in the
designated account or additional Performance Bonds. If HOLDER provides such individual
security, the GOVERNMENT shall draw upon such security on the date the payments become
due, unless HOLDER gives AUTHORITY and Ministry of Finance other written instructions for
drawing upon such security.

B9.24 — Payments Not Received

The provisions of this Section apply unless Part VI of AUTHORITY Regulation 107-07,
on Certain Forest Fees, or some other applicable law is more stringent.

(a) MONETARY OBLIGATIONS are due and payable on the date on which the
MONETARY OBLIGATION accrues. HOLDERS owing amounts due for 30 days or fewer may
pay the amounts due in full without interest or penalty.

(b) Failure to pay amounts due within 30 days of the date due is a breach of this Contract.

(c) If payment is not credited within 30 days after the date due:

-29- ‘
i) AUTHORITY shall assess and the GOVERNMENT shall collect a penalty of five
percent.

(ii) The GOVERNMENT may collect the payment, plus any penalties, plus any interest
assessed under subparagraph (c)(iii), through the Performance Bond required under
Section B3.15. Such collection does not cure the breach or waive AUTHORITY’s right
to seek remedies based on the breach. However, it does stop accrual of further interest.

(iii) On amounts past due more than 60 days, AUTHORITY shall assess and the
GOVERNMENT shall collect interest at the standard interest rate published by the
Central Bank, compounded monthly, on all amounts and penalties past due, with the
interest on both the amounts and the penalties accruing from the dates the original
amounts were due.

(iv) To facilitate collection of debt, AUTHORITY may waive penalties under this
Section if HOLDER in arrears pays all amounts due, with interest, within 1 year of the
amounts coming due.

(v) Subparagraph (c)(iv) shall not apply if anyone has filed a lawsuit to collect the
amounts.

(d) The remedies for HOLDER’s failure to make payment when due shall be stayed for

so long as:

{i) A bona fide dispute exists as to HOLDER’S obligation to make such payment; and

(i) HOLDER files and prosecutes a timely CLAIM.

B9.25 — Prohibitions

(a) If HOLDER owes amounts past due for log stumpage fees, HOLDER shall not fell
trees, or process, trade, or export FOREST PRODUCTS until HOLDER has paid all past due
amounts, penalties, and interest due.

(b) If HOLDER owes amounts past due for forest product fees, HOLDER shall not trade or
export FOREST PRODUCTS until HOLDER has paid all amounts, penalties, and interest due.

(c) If FOREST PRODUCTS harvested are exported without paying the required stumpage
fees or forest products fees, AUTHORITY may terminate the Contract or suspend the Contract
until the amounts are paid.

B10.0 -PERFORMANCE AND SETTLEMENT

B10.1 — Non-Waiver

The failure of either party, at any time, to require performance by the other party of any
provision shall in no way affect the party’s rights to enforce that provision or any of the other
provisions of the Contract; nor shall the waiver by either party of the breach provisions be taken
or held to be a waiver of any subsequent breach of a provision or as a waiver of the provision.

B10.12 — Approval and Consent

Any approvals and consents required under the terms and conditions of this Contract shall not be
unreasonably withheld or delayed, nor granted subject to conditions that are unduly onerous or
discriminatory against HOLDER.

-30-

vie

aie ;
B10.13 — Disputes and Claims

(a) Failure by HOLDER to submit a CLAIM for resolution within 60 days of the disputed
action by AUTHORITY shall relinquish AUTHORITY from any and all obligations whatsoever
related to the dispute.

(b) Any CLAIM arising under this Contract shall be decided by CONTRACTING
OFFICER. CONTRACTING OFFICER shail have 60 days after receipt of the CLAIM, or such
longer time as the parties may agree upon, to consider HOLDER’s CLAIM and such evidence as
HOLDER may present.

(©) CONTRACTING OFFICER’s decision shall be consistent with law and shall be based
on strict interpretation of Contract requirements and the established facts concerning the
CLAIM.

(d) CONTRACTING OFFICER shall prepare a written decision and furnish a copy to
HOLDER. The decision of CONTRACTING OFFICER shall be final and conclusive, if, within
45 days from receipt, HOLDER fails to appeal the decision to an appropriate Liberian court.

B10.14 — Contract Documents

The parties intend all Contract documents to be consistent with each other. In case of
discrepancy, the following is the order of precedence:
(a) Specific Provisions (Part A)
(b) General Provisions (Part B)
(c) Metes and bounds descriptions
(d) CONTRACT AREA maps
(e) Plans, such as erosion control and fire precautions and control
(f) Agreements between HOLDER and AUTHORITY, as authorized under this Contract
(g) Engineering plans:
(i) Figured dimensions over scaled dimensions
(ii) Large scale plans over small scale plans
(ii) Lists and/or tables in plans over any conflicting notations on plans
(iv) Shop drawings

Bi0.2 — Title and Liability
B10.21 — Title Passage

GOVERNMENT retains ali right, title, and interest in and to any standing trees or TIMBER until
the standing trees or TIMBER have been cut and scaled, and all MONETARY OBLIGATIONS
owed to the GOVERNMENT paid, at which time title vests in HOLDER. After this Contract
terminates, title to any TIMBER that HOLDER has not removed from the CONTRACT AREA
vests in GOVERNMENT.

-3t-
B10.22 — Liability for Loss

If standing trees or TIMBER are destroyed or damaged by an unexpected event that significantly
changes its nature, such as fire, wind, flood, insects, disease, or similar cause, the party holding
title shall bear the value loss resulting from such destruction or damage. This Section shall not be
construed to relieve either party of liability for negligence.

B10.23 — Force Majeure

(a) The term force majeure, as used in this Contract, means any cause beyond the
reasonable control of the parties and which the parties could not foresee and/or reasonably
provide against and that prevents the parties from wholly or partially performing any respective
duties under this Contract for 15 consecutive days or more (except as noted). Force majeure
includes the following:

(i) Acts of God, accidents, fires, explosions, earthquake, flood, violent storm, hurricane,
lightning, or other natural disasters;

(ii) War (whether declared or not), revolution, insurrection, invasions, acts of public
enemies, or hostilities;

(ii) Riot, civil commotion, sabotage, strikes and similar labor related disputes (if
continuing for a period of 60 days or more), or civil uprising (not resulting from a
negligent act of the employer);

(iv) Epidemic;

(v) Expropriation of facilities or goods;

(vi) Unforeseen restrictions on trade, embargoes, blockades, or other activities imposed
by any sovereign; or

(vii) AUTHORITY demands by written order that operations be delayed or interrupted
for reasons other than suspension for breach of the Contract.

(b) The rainy season is foreseeable and, therefore, does not qualify for force majeure.

(©) Failure on the part of HOLDER or of the GOVERNMENT to fulfill any of the terms
and conditions of this Contract, other than HOLDER’s obligations to make payments of money
that accrued before the commencement of the force majeure, shall not be deemed to be a breach
of the Contract by either party, insofar as such failure arose by force majeure.

(d) If through force majeure, the fulfillment by HOLDER of the terms and conditions of
this Contract is delayed, the period of such delay shall be added to the periods fixed by this
Contract.

(e) The party failing to fulfill the terms and conditions of this Contract because of force
majeure shall give written notice to the other party of the obligations affected and the reasons for
failure within 30 days after the occurrence.

(®) Any party who fails because of force majeure to perform its obligations shall, upon the
cessation of the force majeure, take all reasonable steps within its power to make good and
resume, with the least possible delay, compliance with those obligations.

-32-
B10.24 — Contract Interruption

(a) CONTRACTING OFFICER may, by written order, delay or interrupt authorized
operations under this Contract or modify this Contract, in whole or in part:

(@® To prevent environmental degradation or resource damage, including, but not limited
to, harm to habitat, plants, animals, or cultural resources;

Gi) To ensure consistency with the Environmental Impact Assessment and related
documents;

(iii) To conduct additional environmental analysis; or

(iv) To comply with a court order.

(b) HOLDER’s recourse for delay or interruption, if any, is limited to invoking force
majeure under Section B8.5.

B10.25 — Breach

In event HOLDER breaches any of the material provisions of this Contract, AUTHORITY shail
give HOLDER notice of such breach and of AUTHORITY’: election to suspend all or any part
of HOLDER’s operations. Such notice of breach and notice to suspend HOLDER’s operations
shall be written, except oral notices of suspension may be given if such breach constitutes an
immediate threat to human life or a threat of immediate and irreparable damage to FOREST
RESOURCES. Such oral suspension notice may be given to HOLDER’s WORK. supervisor or,
in WORK supervisor’s absence, to those performing the operation. An oral suspension notice
shall be promptly followed by telephone notice and a written explanation from CONTRACTING
OFFICER to HOLDER.

Immediately upon oral or written suspension, FDA Representative shall notify CONTRACTING
OFFICER of the suspension and related circumstances. CONTRACTING OFFICER shall
promptly review the suspension to determine if the suspension should be continued or lifted.
Such suspension shall be lifted as early as conditions permit.

Upon receipt of oral or written notice of such breach, HOLDER shall remedy the breach within
30 days, except under emergency conditions when action should not be delayed to prevent major
damage.

B10.26 — Failure to Execute Contract

This Contract is open for signing for only 30 days after the AWARD NOTICE DATE, unless
CONTRACTING OFFICER gives a written extension of time, CONTRACTING OFFICER
shall terminate this Contract in its entirety in the event that HOLDER fails to submit an initial
Performance Bond in a timely fashion as required under Section B3.2 of this Contract. If the
HOLDER fails to execute the Contract or post the initial Performance Bond in a timely fashion,
liquidated damages shall be equivalent to the Bidder’s Bond amount.

-33-
B10.27 — Termination for Breach

CONTRACTING OFFICER, with concurrence from BOARD OF DIRECTORS, shall terminate
this Contract in its entirety in the event that HOLDER commits any of the following breaches of
the Contract and is unable to or fails to satisfactorily remedy them:

(a) HOLDER fells trees prior to the FELLING EFFECTIVE DATE;

(b) HOLDER fells trees not covered by a valid ANNUAL HARVESTING
CERTIFICATE,

(c) HOLDER fails to complete all PRE-FELLING OPERATIONS within one year of the
CONTRACT SIGNING DATE;

(d) HOLDER abandons operations for a period of 1 year or more;

(e) HOLDER significantly fails to meet the requirements of an approved ANNUAL
OPERATIONAL PLAN;

(f HOLDER assigns to a third-party, in whole or part, rights held under this Contract
without the consent of AUTHORITY;

(g) HOLDER goes into bankruptcy or liquidation, whether voluntary or involuntary (other
than for the purpose of reorganization), or if a receiver is appointed, or if HOLDER fails to
maintain its status as a corporate entity lawfully able to do business in Liberia;

(h) HOLDER fails to comply with any final decision of a Liberian court of competent
jurisdiction in a controversy between HOLDER and the GOVERNMENT;

() HOLDER fails to meet any MONETARY OBLIGATIONS, including payment of bids
or FEES to the GOVERNMENT or payments to local communities, in a timely fashion;

(j) HOLDER fails to remedy a material breach of contract within time limits stated in
Section B8.7 of this Contract;

(k) HOLDER has engaged in a pattern of activity that demonstrates flagrant disregard for
the terms of this Contract, such as, but not limited to, repeated suspensions for breach, causing
undesignated standing trees or TIMBER to be unnecessarily damaged or negligently or willfully
cut, or causing other serious environmental degradation or resource damage;

() HOLDER fails to meet the requirements of the annual contract audit;

(m) HOLDER fails to comply with any provisions of faw or any regulations promulgated
thereunder;

(n) HOLDER willfully or intentionally wastes any FOREST PRODUCT for financial gain;

(0) HOLDER intentionally removes any TIMBER, FOREST PRODUCTS, or natural
resources not provided for in this Contract without written approval by CONTRACTING
OFFICER;

(p) HOLDER misrepresents to the GOVERNMENT any facts material to the issuance or
use of this Contract;

(q) HOLDER is convicted for violation of criminal statutes or civil standards, orders,
permits, or other regulations for environmental protection issued by a GOVERNMENT agency,
county agency, or political subdivision thereof,

(r) HOLDER fails to comply with a Social Agreement; or

(s) HOLDER or its senior officers are convicted for violation of criminal statutes, civil
standards, or any other offense indicating a lack of business integrity or honesty that seriously
and directly affects the responsibility of HOLDER; including:

-34-
(i) Intentional misclassification or mislabeling of FOREST PRODUCTS for any purpose;

(ii) Payment of a bribe, gratuity, facilitation money, or kickback; or the granting of a gift,
boon, or favor beyond the scope of ordinary courtesy or hospitality to secure or avoid a
GOVERNMENT action relating to FOREST RESOURCES;

(ii) Theft, forgery, bribery, embezzlement, falsification or destruction of records, making
false statements or misrepresentations, smuggling or other trade-related crimes, or
receiving stolen property;

(iv) Fraud, tax evasion, or violation of AUTHORITY Regulation 104-07, on Tender,
Award, and Administration of Forest Management Contracts, Timber Sale Contracts, and
Major Forest Use Permits;

(v) Human rights violations or crimes against the defense and stability of Liberia; or

(vi) Threatening, resisting, intimidating, or interfering with AUTHORITY officers
engaged in, or on account of, the performance of their official duties involving the
protection, improvement, or administration of forest lands.

B10.28 —- Termination for Breach Procedure

(a) CONTRACTING OFFICER shall give HOLDER notice, in writing, that alf operations
are suspended and specifying the particular breach and requiring HOLDER, within 90 days or
such extended lime that CONTRACTING OFFICER allows, to remedy breach, if possible, and
pay any compensation due to the GOVERNMENT.

(6) If HOLDER fails to suspend operations, CONTRACTING OFFICER shall obtain a
court order to require suspension of operations and immediately terminate this Contract.

(c) If HOLDER suspends operations, but fails to remedy the breach within 90 days or such
extended time as is allowed, CONTRACTING OFFICER shall proceed to termination of this
Contract.

(d) CONTRACTING OFFICER shall not terminate this Contract if:

(i) If HOLDER disputes whether there has been a breach of the Contract, and

Gi) If HOLDER has, within 90 days or such extended time as is allowed, referred the
dispute to CONTRACTING OFFICER for decision and has thereafter diligently
prosecuted its CLAIM.

(e) Upon termination by CONTRACTING OFFICER, every right of HOLDER shall cease
and HOLDER shall be liable for damages or any other obligations to the GOVERNMENT under
this Contract.

(f) In addition to any outstanding damages and contract obligations, AUTHORITY shall
charge HOLDER liquidated damages due to termination equivalent to total Land Rental Bid Fees
for 1 year, which is the estimated time necessary to re-offer and award the Timber Sale
Contract.

B10.3 — Periodic and Other Reviews

HOLDER’s operations are subject, under Section B5.3 of this Contract, to regular and routine
monitoring undertaken by AUTHORITY staff and accredited third-party independent monitoring
organizations. AUTHORITY may also conduct or allow other reviews to assure compliance with

applicable requirements.
~35-

ys
we"
B10.31 — Annual Compliance Audit

(a) AUTHORITY shall convene an ad hoc Contract Audit Committee to promptly
complete an annual contract audit including each specific and general provisions and written
report in the first quarter of each fiscal year. After consultation with the appropriate agencies,
AUTHORITY shail name up to five individuals to the Contract Audit Committee, including at
least one representative from each of the following four organizations: AUTHORITY, the
Ministry of Finance, the Ministry of Justice, and a civil society group not affiliated with or
controlled by the HOLDER.

(b) HOLDER shall appear before the Contract Audit Committee at the Committee’s
request. HOLDER shall demonstrate that HOLDER is in full compliance with this Contract.
Specifically, HOLDER shall attend the session and present:

i) A certificate issued by the CHAIN OF CUSTODY SYSTEM Manager showing all
forest taxation and related forest charges have been paid during the preceding fiscal year;

(ii) A certificate issued by AUTHORITY on the status of breaches of contract provisions
and violations of forest laws and regulations for the preceding fiscal year;

(iii) A certificate issued by the Ministry of Finance showing that all income and corporate
tax obligations have been discharged for the preceding fiscal year,

(iv) A business certificate for the current fiscal year;

(v) A copy of HOLDER’s audited accounts for the preceding fiscal year; and

(vi) A copy of IIOLDER’s forest certification, if applicable.

B10.32 — Additional Audits

(a) The GOVERNMENT reserves the right to allow unscheduled third party und civil
society monitoring of HOLDER’s contract operations. Monitoring organizations shall have
access to all financial records, management plans, and ANNUAL OPERATIONAL PLANS to
facilitate monitoring activities. The GOVERNMENT shall not extend access to any civil society
monitoring organization until the monitoring organization agrees, in writing, to not publish any
confidential business information protected under Section 18.15 of the National Forestry Reform
Law of 2006 without written consent from HOLDER.

(b) If HOLDER fails to demonstrate compliance with the Contract or operational
regulations at any point in time during the Contract life, then HOLDER shall be liable to
AUTHORITY for the cost of conducting additional field audits to measure compliance.

B10.4 — Settlement and Contract Closure
B10.41 — Settlement

If obligations of HOLDER have not been fully discharged by termination date, AUTHORITY
may use the Performance Bond or retain any money advanced or deposited hereunder and apply
such funds toward unfulfilled obligations of HOLDER without prejudice to any other rights or
remedies of AUTHORITY.

-36-
B10.42 — Contract Closure

CONTRACTING OFFICER shall give written notice to HOLDER when HOLDER has
complied with the terms of this Contract. HOLDER shall be paid any refunds due from
overpayments.

-37-

2
SIGNATURE PAGE

FOR THE REPUBLIC OF igus

J .
iyi aA oP Munich
Managing Director, Forestry Development Ai thority
In / House’Lawyer ae se /h
Address: FOPD
cas C5 SHIT
Witness: FOR THE CONTRACT HOLDER

Address:,)§ pone) ID 05 Pp jobs oon

Cell DbSRBU s

Witness signatures and addresses are required for each executing signature. i

-38-

